DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/583,061, application filed on 09/25/2019, and Applicant’s response to Election/Restriction requirement submitted 01/18/2022.  Claims 1-13 are currently pending in this application. 
Election/Restrictions
3.	Applicant’s election without traverse of claim 1-5 and 8-11 of Group I in the reply filed on 01/18/2022 is acknowledged.  Examiner considers non-elected claims 6-7 and 12-13 as currently withdrawn.  Examiner requests that Applicant consider canceling non-elected claims 6-7 and 12-13 in response to this office action.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-5 and 8-11 are rejected under 35 U.S.C. 101 because: 
the claimed invention is directed to a judicial exception without significantly more. 
Independent claim 1 recite(s) “N delay blocks” receiving a signal and associated with clock signals in an emulation system, and further recites a “calculator”, a “scheduler”, and a “clock generator”, all which appear recited as abstract concepts not realized in real hardware. 
Independent claim 1 recite(s) “N delay blocks” receiving a signal and associated with clock signals in an emulation system, and further recites a “calculator”, a “scheduler”, and a “clock generator”, all which appear recited as abstract concepts absent a recited relationship to a computer or hardware/software implementation.  Examiner notes that the language, “hardware emulation system” recited in the preamble is not specifically tied to the body of the claim in a meaningful way which would suggest that the language in the clam would be interpreted as merely more than abstract concepts related to logic or computer design. 
Independent claim 8 recites process steps including: receiving a signal, calculating a delay value, scheduling a clock transition, decrementing a delay value, and generating clock transitions, all of which appear to recite abstract concepts absent a recited relationship to a computer or hardware/software implementation.
This judicial exception is not integrated into a practical application because the claim limitations recited in independent claim 1 and 8 appear to be nothing more than a manipulation of abstract concept like incrementing, decrementing, scheduling, and generating signals.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: the claims do not recite features other than abstract concepts such as clock signals, and fail to recite features  related to hardware where the relationship to more than an abstract computer concept is not recited in the claim.  

Information Disclosure Statement
6.            The information disclosure statement (IDS) submitted on 01/25/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
7.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.          Claim(s) 1-5 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by GRAY et al. (US PG Pub No. 2013/0282352).

9.          With respect to claim 1, GRAY teaches:
N delay blocks each receiving a first signal representative of a delay value associated with a different one of N clock signals used in the emulation system (emulation system, para 45-46; see simulation state vectors, delay times; delays modeled a idealized clocks, idealized receiving flip-flops, para 89), 
the delay value associated with each clock signal defining transition times of the clock signal (delay times; delays modeled a idealized clocks, idealized receiving flip-flops, para 89); 
a minimum delay calculator block adapted to calculate a minimum of the N delay values (calculations for delay, para 35-38); 
a clock scheduler configured to schedule a transition for each clock whose associated delay value matches the minimum delay (see scheduling delay to a clock cycle, para 131-135), and 
to decrement the associated delay of each clock whose delay value does not match the minimum delay value (see para 80-85, 130-135), 
said clock scheduler to supply the minimum delay to each of the N delay blocks (see scheduling delay to a clock cycle, para 131-135); and 
a clock signal generator configured to cause transitions for the clock signals as scheduled by the clock scheduler (see generation of clock values, delay times, generating correct real-time response for timing details, para 96).

10.          With respect to claim 2, GRAY teaches:
N first flip-flops each associated with a different one of the N delay blocks and adapted to receive an output of its associated delay block (see receiving flip-flops, associate delays in emulation, para 91); 
N first multiplexers each associated with a different one of the N delay blocks and adapted to receive at its first input an output of its associated delay block (emulation system, para 45-46; see simulation state vectors, delay times; delays modeled a idealized clocks, idealized receiving flip-flops, para 89), 
each of the first N multiplexers having a second input adapted to receive an output of its associated flip-flop (emulation system, para 45-46; see simulation state vectors, delay times; delays modeled a idealized clocks, idealized receiving flip-flops, para 89), 
ach multiplexer having a select terminal adapted to deliver its second input to the minimum delay calculator when a trigger signal is asserted (emulation system, para 45-46; see simulation state vectors, delay times; delays modeled a idealized clocks, idealized receiving flip-flops, para 89), 
said trigger signal halting emulation of a design in response to a emulation break inserted by a user (see insertion of breakpoints, para 47); 
a second first flip-flop adapted to receive an output of the clock generator (generation of clock values, delay times, generating correct real-time response for timing details, para 96); and
 a second multiplexer adapted to receive the output of the clock scheduler at its first input and the output of the second flip-flop at its second input (emulation system, para 45-46; see simulation state vectors, delay times; delays modeled a idealized clocks, idealized receiving flip-flops, para 89), 
said multiplexer to deliver its first input to its output if the trigger signal is not asserted and to deliver its second input to its output if the trigger signal is asserted (emulation system, para 45-46; see simulation state vectors, delay times; delays modeled a idealized clocks, idealized receiving flip-flops, para 89), 
wherein the output of the second multiplexer is applied to a hardware emulation system emulating a circuit design (emulation system, para 45-46; see simulation state vectors, delay times; delays modeled a idealized clocks, idealized receiving flip-flops, para 89).

11.          With respect to claim 3, GRAY teaches:
wherein said hardware emulation system control block computes during cycle K+1 of the emulation the values of the sequential elements corresponding to emulation cycle K of the clock signals (emulation system, para 45-46; see simulation state vectors, delay times; delays modeled a idealized clocks, idealized receiving flip-flops, para 89).

12.          With respect to claim 4, GRAY teaches:
wherein said hardware emulation system control block computes during cycle K+1 of the emulation the values of the clocks for cycle K+1 of the emulation (emulation system, para 45-46; see simulation state vectors, delay times; delays modeled a idealized clocks, idealized receiving flip-flops, para 89).

13.          With respect to claim 5, GRAY teaches:
wherein each delay block comprises: a subtractor adapted to receive the minimum delay at its first input (receiving flip-flops, para 89); 
a first flip-flop receiving an output of the delay block and supplying its output to a second input of the subtractor (flip-flop, destination flip-flops, delay modeled in variety of different sources, para 131); 
an XOR logic receiving the minimum delay at its first input and the output of the delay block at its second input (delay times; delays modeled a idealized clocks, logic gates for modeling, idealized receiving flip-flops, para 89); 
a second flip-flop receiving an output of the XOR logic (delay times; delays modeled a idealized clocks, logic gates for modeling, idealized receiving flip-flops, para 89); and 
a multiplexer receiving the delay value associated with the block at its first input and the output of the subtractor at its second input (see para 80-85, 130-135), 
said multiplexer supplying its output in response to an output signal of the second flip-flop (see para 80-85, 130-135).

14.          With respect to claim 8, GRAY teaches:
receiving a signal representative of a delay value associated with each of a different one of N clock signals (emulation system, para 45-46; see simulation state vectors, delay times; delays modeled a idealized clocks, idealized receiving flip-flops, para 89), 
the delay value associated with each clock signal defining transition times of the clock signal (delay times associated with transitions, para 15); 
calculating a minimum of the N delay values (see para 80-85, 130-135); 
scheduling a transition for each clock whose associated delay value matches the minimum delay (see para 80-85, 130-135); 
decrementing the associated delay of each clock whose delay value does not match the minimum delay value by the minimum delay (see matched values, and matched conditions for delay values, para 118-124); and 
generating transitions for the clock signals in accordance with the scheduled transitions or the decremented delays (setting delay times associated with transitions, para 15).

15.          With respect to claim 9, GRAY teaches:
storing for each of the N clocks one of the scheduled transition or the decremented delay of an immediately preceding cycle (delay times associated with transitions, para 15); 
delivering the stored scheduled transition or the decremented delay in response to a trigger signal (see scheduled transitions, triggering breakpoints, trigger signals, para 60-65); 
storing the generated transitions of an immediately preceding clock signals (see scheduled transitions, triggering breakpoints, trigger signals, para 60-65); and 
delivering for each clock signal either an immediately preceding transition of the clock signal or its current transition in response to the trigger signal (see scheduling transitions, para 60-65).

16.          With respect to claim 10, GRAY teaches:
computing during cycle K+1 of the emulation the values of the sequential elements corresponding to emulation cycle K of the clock signals (emulation system, para 45-46; see simulation state vectors, delay times; delays modeled a idealized clocks, idealized receiving flip-flops, para 89).

15.          With respect to claim 11, GRAY teaches:
computing during cycle K+1 of the emulation, the values of the clocks for cycle K+1 of the emulation (emulation system, para 45-46; see simulation state vectors, delay times; delays modeled a idealized clocks, idealized receiving flip-flops, para 89).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851